FILED
                            NOT FOR PUBLICATION                            DEC 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MAX M. HOBSON,                                   No. 12-15217

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00928-FJM

  v.
                                                 MEMORANDUM*
SAFEWAY INCORPORATED; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Max M. Hobson appeals pro se from the district court’s judgment in his

employment action arising from his termination. We have jurisdiction under 28

U.S.C. § 1291. We affirm.

       The record does not show that Hobson properly served defendant Burd. See

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Direct Mail Specialists, Inc. v. Eclat Computerized Techs., Inc., 840 F.2d 685, 688

(9th Cir. 1988) (“A federal court does not have jurisdiction over a defendant unless

the defendant has been served properly under Fed. R. Civ. P. 4.”). Thus, Hobson

was not entitled to entry of default.

      We lack jurisdiction to consider the district court’s post-judgment order

denying Hobson’s motion for leave to file an amended complaint because Hobson

failed to file an amended or separate notice of appeal. See Whitaker v. Garcetti,

486 F.3d 572, 585 (9th Cir. 2007) (appellant generally must file a separate notice

of appeal or amend a previously filed notice of appeal to secure review of a

post-judgment order). Moreover, the district court properly determined that it

lacked jurisdiction to consider Hobson’s motion because Hobson filed it after he

filed his notice of appeal. See Davis v. United States, 667 F.2d 822, 824 (9th Cir.

1982) (noting that “[t]he filing of a notice of appeal generally divests the district

court of jurisdiction over the matters appealed,” and holding that district court

lacked jurisdiction to consider motion for leave to file an amended complaint that

was filed after notice of appeal).

      We reject Hobson’s contentions regarding whether defendants Gephart and

McClure properly joined the motion to dismiss under Fed. R. Civ. P. 12(c).

      We do not consider matters not specifically and distinctly raised and argued


                                            2                                    12-15217
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Hobson’s request for nine judges to preside over his case, set forth in his

opening brief, is denied.

      AFFIRMED.




                                          3                                    12-15217